Statement of the Case.
MONROE, J.
Plaintiffs, as children and heirs of Joseph Aymami, who died in 1864, sue to recover a square of ground which he is alleged to have purchased in 1847, as square No. Ill, bounded by Breslau, Arcadia, Valence, and Upperline streets, in the Faubourg Bouligny. They allege that defendant claims ownership of said square, under a chain of title, which they set forth and attack; and they pray for judgment decreeing them to be the owners of the square as above described.
Defendant, by way of exception, pleaded the prescription of 3, 5, 10, and 30 years; and, the plea (though to what particular prescription the judgment refers does not appear) having been maintained and the suit dismissed, plaintiffs have appealed.
Opinion.
From the evidence adduced on the trial of the exception, it appears that on December 20, 1884, the state tax collector adjudicated to the state, for the unpaid taxes of 1882, “square 619, bounded by Breslau, Arcadia, Upperline and Valence streets, measuring 146 feet front by 300 feet in depth, which said property [according to act of sale made in confirmation of the adjudication] was duly and legally assessed for the taxes of 1882 and advertised in the name of Pierre Marley.” It further appears that there was an adjudication of the same property, upon the same day, for the taxes of 1883; that on March 30, 1893, the State Auditor sold the square, so numbered and described, to Pierre Abadie, for the amount at which it had been adjudicated, plus the taxes and interest for the years from 1884 to 1893, inclusive, by an act which recites that it had once been advertised and had failed to sell; that Abadie at once took possession of said square, built a fence around it, and pastured his cattle there; that at some time, not definitely shown in this record, the name of Arcadia street was changed to Magnolia and the name of Breslau street to Robertson (or South Robertson, perhaps); ’that Abadie died in 1895, and that, his succession being opened in 1899, the square in question was inventoried as heretofore described; that his widow and heirs were nut in possession by a judgment rendered in 1910 and an amendatory judgment rendered in 1911, in which said square 619 is described, as bounded by “Upperline, Valence, South Robertson, and Magnolia streets”; that on November 8, 1911, said square “No. 619” was sold by said widow and heirs to the defendant herein, according to the description in said judgment (i. e., as bounded by Upperline, Magnolia, Valence, and South Robertson streets, and as being the same property which Pierre Abadie had purchased from the Auditor on March 30, 1893); and that defendant has since built two houses thereon. It further appears that the taxes have been paid since 1893 by Pierre Abadie or those holding under him, and there was no attempt to show that plaintiffs have ever paid any taxes on, or concerned themselves about, the property. In fact, they made no attempt, on the trial of the exception, to show any title in themselves, or that there had ever been any title *991in their father; their counsel having proceeded upon the assumption that, for the purposes of the exception, the allegations of their petition should be taken as true.
The descriptions by which defendant and its authors acquired the square in question and held it for nearly 20 years having been amply sufficient to identify it, and the tax title, whereby the state acquired, not being open to any objection, for which, under article 233 of the Oonstitution it could be set aside, the three years’ prescription established by that article was properly sustained, and it is unnecessary to inquire into the others.
Judgment affirmed.